DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 19, 2022.  Claims 1-20 are pending.  Claims 1, 16 and 18 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0218032 to Whitfield, Jr. et al. (hereinafter “Whitfield”).
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitfield.
With respect to independent 1 and 16, Whitfield discloses a frame (see paragraph [0047]:  the vehicle 10 may include one or more arm position sensors 204 and one or more fork position sensors 208. The plurality of sensors 108 may further include a side door sensor 220, a tailgate sensor 224, and one or more weight sensors 228.); 
a material loading system (see paragraph [0025]:  Vehicle 10 is configured as a front loading refuse vehicle and includes a front loading lift arm assembly 12 which connects to a front portion of a container or bin 14 and extends from behind the operator cab 16 to in front of the operator cab 16. Front loading lift arm assembly 12 includes a fork mechanism 18 which can be deployed to a generally horizontal position for engaging corresponding passages in an on-site refuse container 22.) comprising: 
a movable component having a material receiving area configured to receive material (see paragraph [0026]:  Once fork mechanism 18 has engaged the container 22, lift arm assembly 12 is pivoted upwardly and rearwardly to invert the container 22 and dispose the contents into vehicle container 14 via a hopper. Refuse vehicle 10 may also include a hydraulically controlled compaction mechanism 20 which compacts refuse within container 14 to allow more refuse to be disposed therein.); and 
an actuator configured to control the material loading system to move the movable component relative to the frame (see paragraphs [0038] and [0057]:  the operator may actuate a first switch of the plurality of switches 30 to a first position. When the first switch is in the first position, the standard mode is selected.  the operator actuates a third switch to a first position of the plurality of switches 30. When the third switch is in the first position, the load type is co-mingled, for example. The control module 104 selects a predetermined packing profile based on the load type. The control module 104 then controls the lift arm assembly 12, the fork mechanism 18, and the compaction mechanism 20 in response to the sensed values, the dump cycle count, and the packing profile.); and 
a control system configured to: receive an indication of a detected object (see paragraph [0031]:  the non-contacting sensing methods 112 include overhead radar that detects objects within a predetermined space above the vehicle 10); 
determine a location of the detected object relative to the material loading system (see paragraphs [0031] and [0032]:  the non-contacting sensing methods 112 include overhead radar that detects objects within a predetermined space above the vehicle 10.  The control module 104 determines whether an object above the vehicle 10 will obstruct operation of the lift arm assembly 12 and the fork mechanism 18 based on sensed value. For example, the control module 104 determines whether the sensed value indicates that an object is within a predetermined space above the vehicle 10.); 
define a maximum height limit position for the movable component relative to the frame based on: the determined location of the detected object. and a threshold distance (see paragraphs [0048] and claim 29:   When the control module 104 determines the lift arm assembly 12 is not in a safe position, the control module 104 generates an alarm signal and communicates the signal to an alarm within the vehicle 10. The alarm indicates to the operator that the vehicle 10 is not in a safe position to operate on a road. It is understood that while only the lift arm assembly 12 is described, the automatic control system 100 may determine whether the vehicle 10 is in a safe position to operate based on sensor values relating to any mechanism or component of the vehicle 10.  The automatic control system is further configured to execute instructions stored in memory to generate an alarm in response to a determination based on the value from the arm position sensor that the refuse vehicle height is greater than a predetermined threshold height.);
receive an indication of a commanded movement of the actuator to move the movable component to a target position (see paragraph [0062]:  If there are objects in the path of the lift arm assembly 12 or the fork mechanism 18 the overhead obstruction system 232 communicates a signal indicative of the distance between the vehicle 10 and the object to the control module 104. The control module 104 determines whether the object will obstruct the operation of the lift arm assembly 12 and the fork mechanism 18 as described above.);
determine a probability that the commanded movement results in the movable component exceeding the maximum height limit position; and generate a control signal that controls the actuator based on the determined probability (see paragraph [0062]:  The control module 104 determines whether the object will obstruct the operation of the lift arm assembly 12 and the fork mechanism 18 as described above. When the control module 104 determines the objects will obstruct the lift arm assembly 12 and the fork mechanism 18, the control module 104 interlocks the lift arm assembly 12 and the fork mechanism 18 and generates an alarm signal. The control module 104 communicates the alarm signal to the alarm. The alarm will indicate to the operator that the lift arm assembly 12 has reached the top of the windshield and the lift arm assembly 12 will be interlocked to prevent damage to the lift arm assembly 12 and/or residential property.).  
With respect to dependent claim 2, Whitfield discloses wherein the mobile work machine comprises a construction machine (see paragraph [0049]: The control module 104 may determine the number of dump cycles based on a value received from the arm position sensor 204. The value received from the arm position sensor 204 may indicate a position of the lift arm assembly 12. The control module 104 determines an angle of the lift arm assembly 12 relative to the vehicle 10.).  
With respect to dependent claim 3, Whitfield discloses wherein the construction machine comprises a dump truck (see paragraph [0049]:  the dump cycle counter may record the number of dump times the lift arm assembly 12 dumps refuse into the vehicle 10.).  
With respect to dependent claim 4, Whitfield discloses wherein the movable component comprises a bucket (see paragraph [0026]:  Once fork mechanism 18 has engaged the container 22, lift arm assembly 12 is pivoted upwardly and rearwardly to invert the container 22 and dispose the contents into vehicle container 14 via a hopper.).  
With respect to dependent claim 5, Whitfield discloses wherein the construction vehicle comprises one of an excavator or a loader (see paragraph [0026]: The compaction mechanism 20 may move refuse from the hopper into the bin 14 and initially position the refuse to optimize the weight of the vehicle 10. The compaction mechanism 20 is also used to eject the refuse at a transfer station or landfill. In some embodiments, the compaction mechanism 20 may also be controlled in the street-side driver position and the curbside driver position. The vehicle 10 may also include a container, such as a carry can loader that includes a loader arm 24. In another embodiment, the vehicle 10 may include a side arm loader 26.).  
With respect to dependent claim 6, Whitfield discloses wherein the movable component comprises a dump body (see paragraph [0026]:  Once fork mechanism 18 has engaged the container 22, lift arm assembly 12 is pivoted upwardly and rearwardly to invert the container 22 and dispose the contents into vehicle container 14 via a hopper. Refuse vehicle 10 may also include a hydraulically controlled compaction mechanism 20 which compacts refuse within container 14 to allow more refuse to be disposed therein.).  
With respect to dependent claim 7, Whitfield discloses wherein the actuator comprises a dumping actuator configured to move the dump body, and the control signal controls the dumping actuator (see paragraph [0057] and claim 21:  the operator actuates one of the plurality of switches 30 to identify the type of load that is being collected. The type of load may include, but is not limited to, recyclables, paper, plastic, glass, co-mingled, household, and/or green waste. Depending on the load type, a predetermined packing profile is selected in order to control pack density and load distribution. In one example, the operator actuates a third switch to a first position of the plurality of switches 30. When the third switch is in the first position, the load type is co-mingled, for example. The control module 104 selects a predetermined packing profile based on the load type.  An operator interface unit configured to display an operating mode of the operator-actuated controller and a state of the lift based on at least a portion of the sensed data.).  
With respect to dependent claim 8, Whitfield discloses receive the commanded movement from an operator (see paragraph [0037]:  the operator utilizes various operator controls, such as the joystick controller 28, to raise and lower a container from a collection position to a dumping position in the hopper of the vehicle 10. In another example, the street-side driver position is configured to utilize one of a dual axis single lever joystick and a dual, twin, single axis controller.);
determine whether the commanded movement will result in contact between the material loading system and the detected object (see paragraph [0062]:  If there are objects in the path of the lift arm assembly 12 or the fork mechanism 18 the overhead obstruction system 232 communicates a signal indicative of the distance between the vehicle 10 and the object to the control module 104. The control module 104 determines whether the object will obstruct the operation of the lift arm assembly 12 and the fork mechanism 18 as described above.); and 
generate the control signal to control the actuator to prevent the contact between the material loading system and the detected object (see paragraph [0063]:  the control module 104 prevents the tailgate from rising based on the signal received from the overhead obstruction system 232. For example, the control module 104 receives the signal as described above. The control module 104 determines whether an object will obstruct the operation of the tailgate as described with respect to the lift arm assembly 12 and the fork mechanism 18.).  
With respect to dependent claim 11, Whitfield discloses a set of ground engaging elements movably supported relative to the frame, wherein the control signal controls at least one of a propulsion system or a steering system that controls the set of ground engaging elements (see wheels in Figure 1 and paragraph [0041]: The second switch may be a console switch, a floor switch, a switch on the joystick controller 28, a switch on a steering wheel, or any other suitable switch.).  
With respect to dependent claim 12, Whitfield discloses wherein the control signal controls a user interface mechanism to provide an output to the user, the output indicating the location of the object relative to the material loading system, and wherein the output comprises at least one of: a display output: an audible output; or a haptic output (see paragraphs [0032], [0043] and [0048]: The control module 104 determines whether an object above the vehicle 10 will obstruct operation of the lift arm assembly 12 and the fork mechanism 18 based on sensed value.   The control module 104 generates a display signal indicative of the current state of the compaction mechanism 20 and communicates the signal to the display module 120. The display module 120 is configured to actuate the plurality of indicators based on the display signal.  The automatic control system 100 may also be configured to generate an alarm based on at least one value received from the plurality of sensors 108.).  
With respect to dependent claim 13, Whitfield discloses an object detection system configured to receive a signal from an object detection sensor and to detect the object based on the signal (see paragraph [0063]:  the control module 104 receives the signal as described above. The control module 104 determines whether an object will obstruct the operation of the tailgate as described with respect to the lift arm assembly 12 and the fork mechanism 18.).  
With respect to dependent claim 14, Whitfield discloses wherein the object detection sensor comprises an imaging sensor (see paragraph [0031]:  the non-contacting sensing methods 112 include overhead radar that detects objects within a predetermined space above the vehicle 10, as described in detail below.).  
With respect to dependent claim 15, Whitfield discloses wherein the signal comprises a radio frequency (RF) signal (see paragraph [0039]:  The plurality of switches 30 communicate a switch signal indicating a position of each of the plurality of switches 30 to a mode select module 116, as shown in FIG. 6. The mode select module 116 determines a selected mode based on the position of each of the plurality of switches 30.).  
With respect to independent claims 16 and 18, Whitfield discloses receiving an indication of a detected object on a worksite (see paragraph [0031]:  the non-contacting sensing methods 112 include overhead radar that detects objects within a predetermined space above the vehicle 10);
determining a location of the detected object relative to a material loading system of the mobile work machine. the material loading system comprising a movable component having a material receiving area configured to receive material and an actuator configured to control the material loading system to move the movable component relative to the frame system (see paragraphs [0031] and [0032]:  the non-contacting sensing methods 112 include overhead radar that detects objects within a predetermined space above the vehicle 10.  The control module 104 determines whether an object above the vehicle 10 will obstruct operation of the lift arm assembly 12 and the fork mechanism 18 based on sensed value. For example, the control module 104 determines whether the sensed value indicates that an object is within a predetermined space above the vehicle 10.); 
receiving an indication of a commanded movement of the actuator to move the movable component to a target position (see paragraph [0062]:  If there are objects in the path of the lift arm assembly 12 or the fork mechanism 18 the overhead obstruction system 232 communicates a signal indicative of the distance between the vehicle 10 and the object to the control module 104. The control module 104 determines whether the object will obstruct the operation of the lift arm assembly 12 and the fork mechanism 18 as described above.); 
defining a maximum height limit position for the movable component relative to the frame based on the determined location of the detected object, and a threshold distance (see paragraphs [0048] and claim 29:   When the control module 104 determines the lift arm assembly 12 is not in a safe position, the control module 104 generates an alarm signal and communicates the signal to an alarm within the vehicle 10. The alarm indicates to the operator that the vehicle 10 is not in a safe position to operate on a road. It is understood that while only the lift arm assembly 12 is described, the automatic control system 100 may determine whether the vehicle 10 is in a safe position to operate based on sensor values relating to any mechanism or component of the vehicle 10.  The automatic control system is further configured to execute instructions stored in memory to generate an alarm in response to a determination based on the value from the arm position sensor that the refuse vehicle height is greater than a predetermined threshold height.);
generating an indication that the commanded movement results will result in the movable component exceeding the maximum height limit position (see paragraph [0062]:  If there are objects in the path of the lift arm assembly 12 or the fork mechanism 18 the overhead obstruction system 232 communicates a signal indicative of the distance between the vehicle 10 and the object to the control module 104. The control module 104 determines whether the object will obstruct the operation of the lift arm assembly 12 and the fork mechanism 18 as described above.); and 
generating a control signal that controls the actuator based on the indication (see paragraph [0062]:  The control module 104 communicates the alarm signal to the alarm. The alarm will indicate to the operator that the lift arm assembly 12 has reached the top of the windshield and the lift arm assembly 12 will be interlocked to prevent damage to the lift arm assembly 12 and/or residential property.).
With respect to the dependent claim 17, Whitfield discloses determining the threshold distance based on an object type of the detected object (see paragraph [0062] and claim 37:  If there are objects in the path of the lift arm assembly 12 or the fork mechanism 18 the overhead obstruction system 232 communicates a signal indicative of the distance between the vehicle 10 and the object to the control module 104.  The processor of the automatic control system is further configured to execute instructions stored in memory to inhibit one or more functions of the lift in response to a determination that the distance is less than a predetermined threshold distance.).  
With respect to dependent claim 19, Whitfield discloses wherein the mobile work machine comprises a construction machine, the material receiving area comprises a dump body, the actuator comprises a dumping actuator configured to move the dump body, and the control signal controls the dumping actuator (see paragraphs [0026], [0057] and claim 21:  Once fork mechanism 18 has engaged the container 22, lift arm assembly 12 is pivoted upwardly and rearwardly to invert the container 22 and dispose the contents into vehicle container 14 via a hopper. Refuse vehicle 10 may also include a hydraulically controlled compaction mechanism 20 which compacts refuse within container 14 to allow more refuse to be disposed therein.  The operator actuates one of the plurality of switches 30 to identify the type of load that is being collected. The type of load may include, but is not limited to, recyclables, paper, plastic, glass, co-mingled, household, and/or green waste. Depending on the load type, a predetermined packing profile is selected in order to control pack density and load distribution. In one example, the operator actuates a third switch to a first position of the plurality of switches 30. When the third switch is in the first position, the load type is co-mingled, for example. The control module 104 selects a predetermined packing profile based on the load type.  An operator interface unit configured to display an operating mode of the operator-actuated controller and a state of the lift based on at least a portion of the sensed data.).  
With respect to dependent claim 20, Whitfield discloses object evaluation logic configured to determine the object type by applying an object classifier to the image of the object (see paragraphs [0031] and [0032]:  The control module 104 may also detect the presence of overhead obstructions based on the non-contacting sensing methods 112. For example, the control module 104 receives at least one sensed value from the non-contacting sensing methods 112.  The control module 104 determines whether an object above the vehicle 10 will obstruct operation of the lift arm assembly 12 and the fork mechanism 18 based on sensed value. For example, the control module 104 determines whether the sensed value indicates that an object is within a predetermined space above the vehicle 10.).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661